DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-8, 14 and 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, subgroups A1-A3 and A5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the solid ceramic" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 9, which in turn depends from claim 1. Neither of these claims require a solid ceramic, nor does claim 11 itself set forth the inclusion of such a layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alzaidi (U.S. Patent Application Publication Number 20150198544, from hereinafter “Alzaidi”).
In regards to claim 1, Alzaidi teaches an enclosure for non-organic electronic components (FIGS. 5 and 7 illustrate a neutron detector with attendant electronics inside the cylinder) comprising a supporting structure defining an inner cavity for housing non-organic electronic components (FIGS. 5 and 7 illustrate a neutron detector with attendant electronics inside the cylinder) and a neutron barrier formed from neutron reflecting materials and neutron absorbing materials (abstract, paragraphs 0007, 0023, 0027-0029 and 0049) for shielding electronic components in the cavity from neutrons (abstract, paragraphs 0007, 0023, 0027-0029 and 0049).
In regards to claim 9, Alzaidi teaches that the supporting structure is a solid neutron transparent material (FIGS. 5 and 7, paragraphs 0007, 0023, 0027-0029 and 0049) and the neutron reflecting material and the neutron absorbing material comprise powders contained within the inner cavity (paragraph 0028, claims 3-4).
In regards to claim 10, Alzaidi teaches that the neutron reflecting and neutron absorbing powders form a mixture filling the cavity and, in use, surrounding the electronic components (FIGS. 5 and 7, paragraph 0028 and claims 3-4).
In regards to claim 13, Alzaidi teaches that the neutron reflecting powder is disposed in a layer adjacent to the solid neutron transparent layer and the neutron absorbing powder fills the cavity and in use, surrounds the electronic components (FIGS. 5 and 7, paragraphs 0007, 0023, 0027-0029 and 0049).
In regards to claim 17, Alzaidi teaches that the neutron absorbing material is boron (see at least paragraph 0028 and claims 3-4).
In regards to claim 18, Alzaidi teaches that the enclosure has a bottom end and an upper end and further comprising a block of neutron absorbing material positioned between the bottom end and the cavity (FIGS. 5 and 7, paragraphs 0007, 0023, 0027-0029 and 0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alzaidi as applied to claims 1 and 9 above, and further in view of Roberts (U.S. Patent Application Publication Number 20110024613, from hereinafter “Roberts”).
In regards to claim 12, Alzaidi fails to teach that the neutron reflecting powder and the neutron absorbing powder are disposed in alternating layers.
Roberts teaches that the neutron reflecting powder and the neutron absorbing powder are disposed in alternating layers (paragraphs 0046, 0051, 0057-0063).
In view of the teaching of Roberts it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the neutron reflecting powder and the neutron absorbing powder are disposed in alternating layers. So doing will provide a collimation effect for the neutrons, which is highly desirable in detector applications as taught in both Alzaidi and Roberts.
In regards to claim 15, Roberts teaches that the neutron reflecting material is beryllium (paragraphs 0007, 0044, and 0059, at least).
In regards to claim 16, Roberts teaches that the neutron absorbing material is gadolinium (see, i.e., paragraph 0060).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881